DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply filed 2/19/2021 (hereafter the “2/19 Reply”) has been entered.  Claims 1, 2, 7-12, 14, and 16-20 remain pending, with Claims 17-20 withdrawn from consideration as directed to non-elected inventions.  

Claim Amendments
It is noted that Claim 1 has been amended to recite subparagraphs “(i)” through “(vii)” in place of previous indicators of “I)” through “vii)” without underlining to indicate addition of the open parentheses.  Nonetheless, the added open parentheses have been entered.  

Specification – Objections Withdrawn 
In light of amendments to the specification, the previous objections thereto regarding page 39, ¶0143; page 42, ¶0150; and page 45, ¶0160 have been withdrawn.  
Also in light of those amendments, the previous objection to the amendment filed September 22, 2020 under 35 U.S.C. 132(a) because it introduces new matter into the disclosure has been withdrawn.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 of subparagraph (v) therein contains a typographical error in the term “positon”, which should recite –position--.  Appropriate correction is required.

Claim Interpretation
As previously noted to aid clarity of the record, 
the recitation of “a strand of a target nucleic acid in a library of nucleic acids, each of the nucleic acids in the library of nucleic acids having a first end comprising a first adapter and a second end comprising a second adapter” (emphasis added) in lines 3-5 of Claim 1 is interpreted as limiting the “target” nucleic acid to be between the “first end” and the “second end” in “each of the nucleic acids in the library” and as not limiting the first and second adapters to the two termini of each of the linear nucleic acids in the library;

the recitation of “enriching” in line 13 of Claim 1 is interpreted as excluding an action that separates the “first primer extension complex” into separate strands (e.g. an amplification reaction) because such an action would be inconsistent with “liberating the extended first oligonucleotide captured via the capture moiety” in lines 17-20 of the claim (which require the “first primer extension complex” to not have been separated.    

Additionally, subparagraph (vii) in Claim 1 has been amended as follows:

    PNG
    media_image1.png
    223
    863
    media_image1.png
    Greyscale

wherein the broadest reasonable interpretation of the phrase “the first amplification primer is complementary to the first adapter” does not require complementarity over the entire length of “the first amplification primer”. 
Similarly, the broadest reasonable interpretation of the phrase “the second amplification primer is complementary to the second adapter” does not require complementarity over the entire length of “the second amplification primer”.  
These interpretations are consistent with the instant application as filed, which does not define ‘complementarity’ between an amplification primer and an adapter (as used in the and complementarity over a portion of an amplification primer, such as the 3’ end thereof.  

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US 10,590,471 B2, patented March 17, 2020, effectively filed August 6, 2015; as previously cited) in view of Ganova-Raeva et al. (2006, cited in IDS filed August 15, 2019; as previously cited) and Englert et al. (WO 2016/149837 A1, cited in IDS filed August 15, 2019; as previously cited).  
This rejection has been previously presented.
As an initial matter, it is noted that all three documents are directed to the tagging, capture, and enrichment of target nucleic acids as a common field of endeavor.
In the interest of clarity of the record, Claim 1 as amended is interpreted as having 7 active steps identified as (i) through (vii).  This convention will be followed below.  
Additionally, it is noted that steps (i) through (iv) concern “a first oligonucleotide” and its extension to produce “a first primer extension complex” that is captured and enriched; and there is no requirement that steps (i) through (iv) occur before steps (v) and (vi) because the recitation of “hybridizing the second oligonucleotide to the same strand of the target nucleic acid to which the first oligonucleotide is hybridized” in step (v) encompasses embodiments wherein “a first oligonucleotide” and “a second oligonucleotide” are present at the same time for hybridization to “the same strand of the target nucleic acid”.  
Regarding Claims 1, 2, 12, and 16, Godwin teaches a method for amplifying and sequencing a target sequence (col. 1, lines 6-9), such as a genomic or expression library of polynucleotides (col. 9, lines 58-67), with the steps of 
contacting the target polynucleotides (i.e. nucleic acids) with a primer and a polymerase, where the primer comprises a target-binding site and a unique molecular identification tag (col. 2, lines 11-15, corresponding to step (i) of Claim 1 and to Claim 16) wherein the target-binding site may be a pre-designed target-specific sequence (col. 2, lines 26-28) and the primer may include an affinity tag such as a specific sequence for affinity binding to a solid support by sequence capture (col. 5, line 59 to col. 6, line 3, which correspond to step i) of Claim 1, where the specific sequence correspond to “capture sequence” in step (i); 
conducting a polymerase extension reaction to create a single-stranded primer extension product (col. 2, lines 15-17, corresponding to step (ii) of Claim 1) with “incorporation of uridine-containing bases” (col. 2, lines 32-33, corresponding to Claim 12); 
to steps (iii) and (iv) of Claim 1); 
amplifying the target sequence after ligation of adapters to it (col. 2, lines 17-24, corresponding to step (vii) of Claim 1) by linear or exponential amplification (col. 2, lines 36-37); and 
sequencing target nucleic acids (col. 3, lines 28-31, corresponding to Claim 2). 
Also corresponding to step (vii) of Claim 1, Godwin teaches that the amplification may be by use of primers that hybridize to adaptors introduced to be present at both ends of a target sequence (see e.g. cols. 7-8, bridging paragraph), which would necessarily result in amplification of both strands (i.e. both the target sequence strand and its complement generated by the polymerase extension reaction corresponding to step ii) as described above.  And similar to the adapters in step (i) of Claim 1, Godwin teaches ligating of adapters to the target sequence (see e.g. col. 6, line 4, through col. 7, line 19).  
Godwin does not teach target nucleic acids as already having adapters at both ends before hybridization of the primer and strand extension (as presented in step (i) of Claim 1).  Godwin also does not teach steps (v) and (vi) of Claim 1.  
Ganova-Raeva et al. teach (page 3, Figure 1, especially part D) a primer extension enrichment reaction (PEER) method that corresponds to steps (i) and (ii) of Claim 1 with use of target dsDNA of interest with adapters at both ends that are contacted with, and then hybridized to, target specific primers (AMmeIPrimers) that are extended.  As illustrated in parts B and C of Figure 1, the AMmeIPrimers are complementary to different sequences within the step (v) of Claim 1.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin by (1) starting with target nucleic acids that already have adapters at both ends and (2) using multiple target specific primers like those of Ganova-Raeva et al. (as shown in Figure 1, parts B and C), while retaining Godwin’s primer features of the unique molecular identification and specific sequence affinity tag, to hybridize and prime extension at multiple different points within a target nucleic acid with the reasonable expectation of successfully (1) simplifying Godwin’s method by removing the need to ligate adapters after primer extension and (2) expanding the usefulness of Godwin’s method with the ability to perform strand extension at more regions of a target nucleic acid, all without surprising or unexpected results.  
It is noted that with a substitution of adapter bearing target nucleic acids (based on Ganova-Raeva et al.) into the method of Godwin, the subsequent amplification reaction taught by Godwin would still necessarily amplify both strands.  
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple combining prior art elements (i.e. target sequences and adapters of Godwin) according to a known method (of Ganova-Raeva et al. who effectively earlier attachment of adapters that that taught by Godwin) to yield predictable results; and simple substitution of one known element (target sequences with adapters based on Ganova-Raeva et al.) for another (target sequences of Godwin) to obtain predictable results.  
The use of multiple primers like those of Ganova-Raeva et al. necessarily results in some primers strand displacing other (downstream) primers and extended strands, as present in steps (v) and (vi) of Claim 1.  This is evidenced by Englert et al.’s teachings of a nucleic acid isolation and amplification method where a first and second primers are configured to hybridize and primer extend along a target DNA with the extension (of the second primer) displacing the downstream, first primer-extended strand (see e.g. Figure 1 and related text, where a first primer is identified as element “2” and a second primer is identified as element “3”) and the first primer-extended strand is immobilized on a solid support (element “4”) for recovery (i.e. enrichment) of the extended strand in a manner consistent with Godwin’s method as well as a modification thereof based on Ganova-Raeva et al. as explained above. 
Claim 11:
Regarding Claim 11, the teachings of Godwin and Ganova-Raeva et al. and Englert et al. have been described above.  
The teachings of Godwin regarding primers with a specific sequence for affinity binding to a solid support (col. 5, line 59 to col. 6, line 3) are reemphasized.  
Neither Godwin nor Ganova-Raeva et al. teach primers as bound to a solid support prior to hybridizing and use in strand extension. 
Englert et al. further state that “primer (2) may be previously attached to the solid support (4) by covalent or non-covalent means.  It will be appreciated by those skilled in the art that this capture could be done either way” (page 15, first paragraph).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin in view of Ganova-Raeva et al. and Englert et al. (as explained above), for practice with first primers already attached to the disclosed solid support (corresponding to Claim 11) prior to hybridizing to a target nucleic acid and all subsequent steps with the reasonable expectation of successfully simplifying the method by removing the need for an additional post-hybridization step of binding his primer to a solid support (i.e. step (iii) and/or (iv) in Claim 1), without surprising or unexpected results.  Additional motivation to make the modification with expectation of success is provided by Englert et al.’s teaching of a prior attachment and of recognition by the skilled artisan.  
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple combining prior art elements (i.e. primers and solid supports of Godwin and of Ganova-Raeva et al.) according to a known method (of Englert et al.) to yield predictable results; and simple substitution of one known element (i.e. primers pre-attached to solid supports of Englert et al.) for another (i.e. primers-to-be-attached-to solid supports of Godwin) to obtain predictable results.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin and Ganova-Raeva et al. and Englert et al. as applied to claims 1, 2, 11, 12 and 16 above, and further O’Hara et al. (US 2012/0077684 A1; as previously cited) and Campbell et al. (“Locked vs. unlocked nucleic acids (LNA vs. UNA): contrasting structures work towards common therapeutic goals” Chem. Soc. Rev., 2011, 40, 5680–5689; as previously cited).  
This rejection has been previously presented.
The teachings of Godwin and Ganova-Raeva et al. and  Englert et al. have been described above.  The teachings do not include a capture oligonucleotide with a modified nucleotide (as presented in Claims 7-9).  
O’Hara et al. teach enriching (from Staphylococcus Aureus (SA) sequences of interest (i.e. target sequences) by use of a capture probe (oligonucleotide) that is specific for the target sequences (see page 4, ¶0031) to hybridize to target sequences of interest (see pages 4-5, ¶0036), where their capture probe is analogous to the capture oligonucleotide of Claim 1, and where the target sequences of interest are in the extension product of the first oligonucleotide.  O’Hara et al. further teach their capture probe as modified with “a capture moiety such as biotin and the like, enabling subsequent capture and enrichment via streptavidin coated beads, preferably magnetic beads” to allow “capture and washing to enrich and concentrate the target” (see ¶0036 on page 5).  O’Hara et al. additionally teach use of LNA (locked nucleic acid) probes as the capture probes for hybridization (see page 4, ¶0035), which corresponds to Claims 7 and 8.  LNA is widely used and recognized as being resistant to nucleases as evidenced by Campbell et al, which corresponds to Claim 9. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin in view of Ganova-Raeva et al. and Englert et al. as 
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (i.e. LNA modified oligonucleotides based on O’Hara et al.) for another (i.e. unmodified oligonucleotides (as “affinity partners” of Godwin) to obtain predictable results.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin and Ganova-Raeva et al. and Englert et al., O’Hara et al., and Campbell et al. as applied to claims 7-9 above, and further in view of Dawson et al. (US 2008/0102470 A1; as previously cited).  
This rejection has been previously presented.
The teachings of Godwin, Ganova-Raeva et al. and Englert et al., O’Hara et al. and Campbell et al. have been presented above.  Godwin further teaches modifications of 
The teachings Godwin, Ganova-Raeva et al. and Englert et al., O’Hara et al. and Campbell et al. do not include phosphorothioate nucleotides in a capture probe oligonucleotide as presented in Claim 10.  
Dawson et al. teach enrichment of polynucleotides with use of capture probes, including those “rendered resistant to the action of nucleases by their synthesis with nuclease resistant backbones such as [ ] phospho[ro]thioate modified backbones during their synthesis” (page 8, ¶0080).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin in view of Ganova-Raeva et al. and Englert et al., O’Hara et al. and Campbell et al. (as explained above), to include a phosphorothioate modified backbone in the “affinity partner” (i.e. “capture oligonucleotide” of Claim 1) of Godwin, O’Hara et al. and Campbell et al. as taught by Dawson et al. with the reasonable expectation of successfully improving the method of by increasing nuclease resistance in the capture probe oligonucleotides without surprising or unexpected results.  Additional motivation to make the modification is provided by Godwin, who teaches the advantage of exonuclease resistance the modification.  
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (i.e. phosphorothioate .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin and Ganova-Raeva et al. and Englert et al. as applied to claims 1, 2, 11, 12 and 16 above, and further in view of Lock et al. (US 2017/0159040 A1; as previously cited).  
This rejection has been previously presented.
The teachings of Godwin and Ganova-Raeva et al. and Englert et al. have been presented above.  The teachings do not include a blocking oligonucleotide (as presented in Claim 14).
Lock et al. teach use of blocking oligonucleotides as applicable where target and non-target nucleic acid molecules are adaptor-appended (see e.g. page 11, ¶0082).  They further teach the nature of undesirable “daisy chain” structures and reducing their occurrence by use of blocking oligonucleotides (see e.g. ¶¶0082 and 0083).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin in view of Ganova-Raeva et al., and Englert et al. (as explained above), with use of blocking oligonucleotides as taught by Lock et al., with the reasonable expectation of successfully improving the method by reducing the occurrence of undesirable “daisy chain” structures without surprising or unexpected results.  Additional motivation to make the modification is provided by the expectation that reducing those structures will improve enrichment of target nucleic acids.  
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple combining prior art elements (i.e. blocking oligonucleotide of Lock et al. with the method of Godwin, Ganova-Raeva et al. and Englert et al.) according to a known method (of Lock et al.) to yield predictable results.  
Response to Arguments
Applicant’s arguments on pages 10-24 of the 6/22 Reply have been fully considered in combination with the totality of evidence in the instant record and have been found to be not persuasive.  
On pages 10-18, and regarding the rejection of Claims 1-2, 11, 12 and 16 as presented above, Applicants first argue that “a prima facie case of obviousness has not been established at least because none of the references, either alone or in combination, disclose, teach, or suggest the claimed methods, as amended [because] claim 1, as amended, recites, inter alia, (a) a target enrichment method that employs a first oligonucleotide and a second oligonucleotide that are used in successive primer extension reactions on the same target nucleic acid” (underlining added; see pgs 14-15).  This argument is not persuasive because as explained in the first statement of rejection above, Claim 1 does not require “successive primer extension reactions” as asserted by Applicant.  As explained above, the recitation of “hybridizing the second oligonucleotide to the same strand of the target nucleic acid to which the first oligonucleotide is hybridized” in step (v) encompasses embodiments wherein “a first oligonucleotide” and “a second oligonucleotide” are present at the same time for hybridization to “the same strand of the target nucleic acid”.  In other words, the feature(s) upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 15-16, Applicant next argues that “successive primer extension reactions on the same target nucleic acid [ ] represent an improvement over the existing art” followed by a review of Godwin’s teachings.  In response, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, and as set forth in the first statement of rejection above, Ganova-Raeva et al. teach the use of more than one primer as required by the claim.  
Applicant next argues, with respect to Ganova-Raeva et al., “that the methodology taught by Ganova-Raeva does not disclose, teach or suggest the use of a first oligonucleotide and a second oligonucleotide, employed in successive primer extension reactions on the same target nucleic acid” (emphasis added; see pg 16 of the Reply).  Applicant further argues the same failing in the teachings of Englert et al. (ibid).  These arguments are not persuasive for the reason explained above:  Claim 1 does not require “successive primer extension reactions”.  
On pages 15 and 17-18, Applicants argue that “a prima facie case of obviousness has not been established at least because none of the references, either alone or in combination, disclose, teach, or suggest the claimed methods, as amended [because] claim 1, as amended, recites, inter alia, [ ] (b) a target enrichment method, whereby the method results in enrichment and capture of target nucleic acid from the starting library, and is further amplified Claim Interpretation section above).  Stated differently, the feature(s) upon which applicant may be relying (i.e., primers that are fully complementary to adapters) are not recited in the rejected claims, and limitations from the figures are not read into the claims.  
Additionally regarding “a target enrichment method”, Applicant argues that “the methods described in Godwin, Ganova-Raeva, and Englert recite amplification of extension products (i.e., not amplification of the target nucleic acid of the library, as is recited in the claims” (see pg 18 of the Reply).  This is not persuasive because, as described in the first statement of rejection above and contrary to Applicant’s assertion, Godwin teaches “amplifying the target sequence after ligation of adapters to it (col. 2, lines 17-24, corresponding to step (vii) of Claim 1) by linear or exponential amplification (col. 2, lines 36-37)”.  Thus Applicant’s additional arguments regarding alleged deficiencies in Ganova-Raeva et al. and Englert et al. on page 18 are moot. 
On pages 19-21, and regarding the rejection of Claims 7-9 as presented above, Applicant argues that “the deficiencies of Godwin, Ganova-Raeva, and Englert are not cured by O'Hara 
On pages 21-22, and regarding the rejection of Claim 10 as presented above, Applicant argues that “the deficiencies of Godwin, Ganova-Raeva, Englert, O'Hara and/or Campbell, are not cured by Dawson” (see esp. pg 22, middle).  This is not persuasive because the alleged deficiencies of Godwin, Ganova-Raeva et al., Englert et al., O'Hara et al. and Campbell et al. have been addressed above.  
On pages 23-24, and regarding the rejection of Claim 14 as presented above, Applicant argues that “the deficiencies of Godwin, Ganova-Raeva, and Englert are not cured by Lock” (see esp. pg 24, top).  This is not persuasive because the alleged deficiencies of Godwin, Ganova-Raeva et al. and Englert et al. have been fully addressed above.  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejections are maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635